Exhibit 10.5

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of January 30, 2012, among
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (in such capacity,
with its successors and assigns, and as more specifically defined below, the
“First Priority Representative”) for the First Priority Secured Parties (as
defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (in
such capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), LEE ENTERPRISES, INCORPORATED (the “Borrower”) and
each of the other Loan Parties (as defined below) from time to time party
hereto.

WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Exit Credit Agreement, dated
as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Existing First Priority Agreement”),
pursuant to which such financial institutions and other entities have agreed to
make loans (or be deemed to have made) and extend other financial accommodations
to the Borrower;

WHEREAS, the Borrower, the Second Priority Representative and certain financial
institutions and other entities are parties to the Second Lien Loan Agreement,
dated as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Existing Second Priority Agreement”),
pursuant to which such financial institutions and other entities have agreed to
make (or be deemed to have made) loans to the Borrower;

WHEREAS, pursuant to that certain Subsidiaries Guaranty, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “First Priority Guaranty Agreement”) the Loan Parties
have guaranteed the obligations under the Existing First Priority Agreement, and
pursuant to the First Priority Security Documents the Borrower and the other
Loan Parties have granted to the First Priority Representative security
interests in the Common Collateral as security for payment and performance of
the First Priority Obligations;

WHEREAS, pursuant to that certain Subsidiaries Guaranty, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Second Priority Guaranty Agreement”) the Loan Parties
(and certain other subsidiaries of the Borrower which are not Loan Parties and
are not subject to the arrangements hereunder) have guaranteed the obligations
under the Existing Second Priority Agreement, and pursuant to the Second
Priority Security Documents the Borrower and the other Loan Parties have granted
to the Second Priority Representative junior security interests in the Common
Collateral as security for payment and performance of the Second Priority
Obligations; and

WHEREAS, the First Priority Creditors under the Existing First Priority
Agreement have agreed to permit the grant of such junior security interests in
the Common Collateral on the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. The following terms, as used herein, have the following
meanings:

“Agreement” has the meaning set forth in the introductory paragraph hereof.



--------------------------------------------------------------------------------

 

2

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Cash Collateral” has the meaning set forth in Section 3.6(c).

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation
(a) the exercise of any rights of set-off or recoupment, (b) the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code, and (c) the
commencement of any judicial or nonjudicial foreclosure proceedings with respect
to, attempting any action to take possession of, any Common Collateral, or
exercising any right, remedy or power with respect to, or otherwise taking any
action to enforce their interest in or realize upon, the Common Collateral.

“Enforcement Notice” has the meaning set forth in Section 3.6(a).

“Existing First Priority Agreement” has the meaning set forth in the recitals to
this Agreement.

“Existing Second Priority Agreement” has the meaning set forth in the recitals
to this Agreement.

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement and (b) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness (or guarantee thereof) or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding (contingent or otherwise) under the Existing First Priority
Agreement or any other agreement or instrument referred to in this clause
(b) unless such agreement or instrument expressly provides that it is not
intended to be and is not a First Priority Agreement hereunder (a “Replacement
First Priority Agreement”). Any reference to the First Priority Agreement
hereunder shall be deemed a reference to any First Priority Agreement then
extant.



--------------------------------------------------------------------------------

 

3

 

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Creditors” means the “Secured Creditors” as defined in the
Existing First Priority Agreement, the “Lenders” as defined in each other First
Priority Agreement or any Persons that are designated under the First Priority
Agreement as the “First Priority Creditors” for purposes of this Agreement.

“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guaranty.

“First Priority Guaranty” means any guarantee by any Loan Party of any or all of
the First Priority Obligations, including, without limitation, pursuant to the
First Priority Guaranty Agreement.

“First Priority Guaranty Agreement” has the meaning set forth in the recitals to
this Agreement.

“First Priority Lien” means any Lien created by the First Priority Security
Documents, solely to the extent in respect of any asset of any Loan Party.

“First Priority Obligations” means (a) with respect to the Existing First
Priority Agreement, all “Obligations” of each Loan Party as defined in the First
Priority Security Documents and (b) with respect to each other First Priority
Agreement, (i) all principal of, and interest (including without limitation any
Post-Petition Interest) and premium (if any) on, all loans made or other
indebtedness (contingent or otherwise) of any Loan Party issued or incurred
pursuant to the First Priority Agreement, (ii) all reimbursement obligations (if
any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Priority Agreement, (iii) all Hedging Obligations and
(iv) all guarantee obligations of, or fees, expenses and other amounts payable
by any Loan Party from time to time pursuant to the First Priority Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any First Priority Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred.

Notwithstanding the foregoing contained in this defined term of First Priority
Obligations, if the sum of (1) the principal amount outstanding under the
Existing First Priority Agreement and each other First Priority Agreement, plus
(2) the aggregate undrawn face amount of any outstanding letters of credit under
the Existing First Priority Agreement and each other First Priority Agreement
and any unreimbursed drawings of any letters of credit issued under the Existing
First Priority Agreement and each other First Priority Agreement (such sum, the
“First Priority Outstanding Amount”) exceeds the Maximum First Priority Amount,
then only that portion of the First Priority Outstanding Amount equal to the
Maximum First Priority Amount shall be included in First Priority Obligations
and interest and reimbursement obligations with respect to the First Priority
Outstanding Amount shall only constitute First Priority Obligations to the
extent related to the First Priority Outstanding Amount.



--------------------------------------------------------------------------------

 

4

 

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Priority Documents),
(b) all commitments to extend credit under the First Priority Documents have
been terminated or expired, (c) there are no outstanding letters of credit or
similar instruments issued under the First Priority Documents (other than such
as have been cash collateralized or defeased in accordance with the terms of the
First Priority Documents, but in no event greater than 105% of the aggregate
undrawn face amount thereof) and (d) the First Priority Representative shall
have either (x) delivered written notice to the Second Priority Representative
or any other Second Priority Secured Party of the occurrence of the events
described in clauses (a), (b) and (c) hereinabove or (y) failed to timely comply
with its notice obligation under Section 3.9 hereof.

“First Priority Outstanding Amount” has the meaning set forth in the definition
of “First Priority Obligations”.

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.

“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.

“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.

“Hedging Obligations” means, with respect to any Loan Party, any monetary
obligations of such Loan Party owed to any First Priority Creditor in respect of
(i) any interest rate swap agreement, interest rate cap agreement, interest
collar agreement, interest rate hedging agreement or other similar agreement or
arrangement and (ii) any foreign exchange contracts, currency swap agreements,
commodity agreements or other similar arrangements, or arrangements designed to
protect against fluctuations in currency values or commodity prices, including,
in each case, interest and Post-Petition Interest thereon.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law, in each case to the extent in respect of any Loan
Party.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), or other security interest or security agreement of any
kind (including, without limitation, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code or any other similar recording or notice statute,
and any lease having substantially the same effect as any of the foregoing) and
any attachment or judgment lien contemplated in Section 3.3.

“Loan Party” means the Borrower and each direct or indirect subsidiary of the
Borrower (other than any Pulitzer Entity), in each case to the extent, and
during such time as, such person is a party to any First Priority Security
Document or is a party to any Second Priority Security Document. All references



--------------------------------------------------------------------------------

 

5

 

in this Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Maximum First Priority Amount” means the aggregate amount of revolving
commitments and term loans outstanding on the date hereof (after giving effect
to the transactions contemplated to occur on the date hereof) under the Existing
First Priority Agreement (which amount, for the avoidance of doubt, is
$750,000,0001) less the aggregate amount of all mandatory payments of the
principal of the term loans and all permanent reductions of the Revolving Credit
Commitments (as defined in the Existing First Priority Agreement) made pursuant
to the Existing First Priority Agreement and each other First Priority
Agreement, in each case resulting from any asset sales or recovery events of the
Borrower or any other Loan Parties.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Pulitzer Entities” means, collectively, Pulitzer, Inc. and each of its direct
or indirect subsidiaries.

“Purchase” has the meaning set forth in Section 3.6.

“Purchase Notice” has the meaning set forth in Section 3.6.

“Purchase Price” has the meaning set forth in Section 3.6.

“Purchaser” has the meaning set forth in Section 3.6.

“Purchasing Parties” has the meaning set forth in Section 3.6.

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement.”

“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement and (b) any other credit agreement, loan agreement,
note agreement, promissory note, indenture, or other agreement or instrument
evidencing or governing the terms of any indebtedness (or guarantee thereof) or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding (contingent or otherwise) under the Existing Second Priority
Agreement or any other agreement or instrument referred to in this clause (b).
Any reference to the Second Priority Agreement hereunder shall be deemed a
reference to any Second Priority Agreement then extant.

 

 

1 

May be increased up to a maximum of $766,250,000 by increasing such amount to
the extent the amount outstanding under the Second Priority Agreement as of the
date hereof is less than $175,000,000.



--------------------------------------------------------------------------------

 

6

 

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

“Second Priority Creditors” means the “Secured Creditors” as defined in the
Existing Second Priority Agreement, the “Lenders” as defined in each other
Second Priority Agreement, or any Persons that are designated under the Second
Priority Agreement as the “Second Priority Creditors” for purposes of this
Agreement.

“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guaranty.

“Second Priority Guaranty” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations, including, without limitation, pursuant to
the Second Priority Guaranty Agreement.

“Second Priority Guaranty Agreement” has the meaning set forth in the recitals
to this Agreement.

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents solely to the extent in respect of any asset of any Loan Party.

“Second Priority Obligations” means (a) with respect to the Existing Second
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Second Priority Security Documents and (b) with respect to each other Second
Priority Agreement, (i) all principal of, and interest (including without
limitation any Post-Petition Interest) and premium (if any) on, all indebtedness
(contingent or otherwise) of any Loan Party under the Second Priority Agreement,
and (ii) all guarantee obligations of, or fees, expenses and other amounts
payable by, any Loan Party from time to time pursuant to the Second Priority
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding. To the extent any payment with respect to any Second Priority
Obligation (whether by or on behalf of any Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any First Priority Secured Party, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
First Priority Secured Parties and the Second Priority Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.

“Second Priority Required Adequate Protection” has the meaning set forth in
Section 5.4.

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.



--------------------------------------------------------------------------------

 

7

 

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Standstill Period” has the meaning set forth in Section 3.2.

“Surviving Obligations” has the meaning set forth in Section 3.6(b).

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (to the extent applicable, in accordance with
Section 6), (ii) any reference herein to any Person shall be construed to
include such Person’s successors or permitted assigns, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens on assets of any Loan Party
now existing or hereafter created or arising in favor of any Second Priority
Secured Party securing the Second Priority Obligations, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise
are expressly junior in priority, operation and effect to any and all Liens on
assets of any Loan Party now existing or hereafter created or arising in favor
of the First Priority Secured Parties securing the First Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any Second Priority Secured Party may now or hereafter be a
party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other security interests,
assignments, pledges, deeds, mortgages and other liens, charges or encumbrances
or any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (ii) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever and (iii) the fact that any such Liens on assets of any
Loan Party in favor of any First Priority Secured Party securing any of the
First Priority Obligations are



--------------------------------------------------------------------------------

 

8

 

(x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.

(b) The First Priority Representative, on behalf of itself and the other First
Priority Secured Parties, acknowledges and agrees that the Second Priority
Representative on behalf of itself and the other Second Priority Secured
Parties, has been granted Liens upon all of the Common Collateral, and the First
Priority Representative, on behalf of itself and the other First Priority
Secured Parties, hereby consents thereto. The subordination of its Liens on
assets of the Loan Parties by the Second Priority Representative in favor of the
First Priority Liens on such assets shall not be deemed to subordinate any Liens
of the Second Priority Representative (or any Second Priority Secured Party) to
any Liens other than (x) the First Priority Liens on such assets securing the
First Priority Obligations and (y) Liens that are permitted under the First
Priority Documents and the Second Priority Documents to be senior to the First
Priority Liens and the Second Priority Liens.

2.2 Nature of First Priority Obligations. The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, acknowledges
that a portion of the First Priority Obligations represents debt that is
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Priority Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Priority Obligations may be increased, replaced or refinanced, in
each event, without notice to or consent by the Second Priority Secured Parties
and without affecting the provisions hereof but only so long as any such
obligations are permitted to be incurred pursuant to the terms hereof or of the
Second Priority Documents as in effect on the date of this Agreement. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that each patent, trademark or copyright filing or other filings
or recordings (other than Uniform Commercial Code financing statements) filed or
recorded by or on behalf of the Second Priority Representative in respect of
applicable Common Collateral shall, to the extent reasonably practicable,
contain the following notation: “The lien created hereby on the property
described herein is junior and subordinate to the lien on such property created
by any agreement, filing or recording now or hereafter granted to Deutsche Bank
Trust Company Americas, as Collateral Agent (under the First Priority
Documents), and its successors and assigns, in such property, in accordance with
the provisions of the Intercreditor Agreement dated as of January 30, 2012,
among DEUTSCHE BANK TRUST COMPANY AMERICAS, as First Priority Representative,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative, LEE
ENTERPRISES, INCORPORATED, as Borrower, and the other Loan Parties referred to
therein, as amended from time to time.”

(b) The Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that all mortgages, deeds of trust, deeds and
similar instruments now or hereafter filed against real property comprising
Common Collateral in favor of or for the benefit of the Second Priority
Representative and the other Second Priority Secured Parties shall contain the
following notation: “The lien created by this mortgage on the property described
herein is junior and subordinate to the lien on such property created by any
mortgage, deed of trust or similar instrument now or hereafter granted to
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (under the First
Priority



--------------------------------------------------------------------------------

 

9

 

Documents), and its successors and assigns, in such property, in accordance with
the provisions of the Intercreditor Agreement dated as of January 30, 2012,
among DEUTSCHE BANK TRUST COMPANY AMERICAS, as First Priority Representative,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative, LEE
ENTERPRISES, INCORPORATED, as Borrower, and the other Loan Parties referred to
therein, as amended from time to time.”

(c) The First Priority Representative hereby acknowledges and agrees that, to
the extent that it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the First Priority Security Documents, such
possession or control is also for the benefit of, and the First Priority
Representative or such third party holds such possession or control as bailee
and agent for, the Second Priority Representative and the other Second Priority
Secured Parties solely to the extent required to perfect their security interest
in such Common Collateral (such bailment and agency for perfection being
intended, among other things, to satisfy the requirements of sections
8-301(a)(2) and 9-313(c) of the Uniform Commercial Code). Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that as soon as practicable after the occurrence of
the events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date, the First Priority Representative shall
(i) deliver, at the Borrower’s sole cost and expense, the Common Collateral in
its possession or control together with any necessary endorsements (x) first, to
the Second Priority Representative to the extent any Second Priority Obligations
remain outstanding and (y) second, to the Borrower to the extent no First
Priority Obligations or Second Priority Obligations remain outstanding, or
(ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs, and provided, further, that the provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the First Priority Secured Parties and the Second Priority Secured
Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

(d) To the extent that any deposit account or securities account of any Loan
Party is subject to a control agreement in favor of the First Priority
Representative, the First Priority Representative will act as bailee and agent
for the Second Priority Representative solely to the extent required to perfect
the Liens of the Second Priority Secured Parties in such deposit accounts and
securities accounts and the cash and other assets therein. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Second Priority Representative or any other
Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents. Unless the Second Priority Liens on such First Priority
Collateral shall have been or concurrently are released, after the First
Priority Obligations Payment Date, the First Priority Representative shall
cooperate with the Loan Parties and the Second Priority Representative (at the
expense of the Loan Parties) in permitting control of any deposit accounts and
securities accounts to be transferred to the Second Priority Representative (or
for other arrangements with respect to each such deposit account and securities
account reasonably satisfactory to the Second Priority Representative and in
accordance with the Second Priority Documents to be made).



--------------------------------------------------------------------------------

 

10

 

2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party the parties hereto agree that (a) there shall be no Lien,
and no Loan Party shall have any right to create any Lien, on any assets of any
Loan Party securing any Second Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Priority
Obligations and (b) there shall be no Lien, and no Loan Party shall have any
right to create any Lien, on any assets of any Loan Party securing any First
Priority Obligation if these same assets are not subject to, and do not become
subject to, a Lien securing the Second Priority Obligations. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the First Priority Secured Parties,
the Second Priority Representative and the other Second Priority Secured Parties
agree that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.4 shall be
subject to Section 4.1.

2.5 Prohibition on Contesting Liens. Each of the Second Priority Representative,
for itself and on behalf of each of the Second Priority Secured Parties, and the
First Priority Representative, for itself and on behalf of each of the First
Priority Secured Parties, agrees that it will not (and hereby waives any right
to) object to or contest or support any other Person in objecting to or
contesting, in any proceeding (including without limitation, any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of a
Lien held by or on behalf of any of the First Priority Secured Parties in the
First Priority Collateral or by or on behalf of any of the Second Priority
Secured Parties in the Second Priority Collateral, as the case may be, or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Priority Representative,
any First Priority Secured Party, the Second Priority Representative or any
Second Priority Secured Party to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
First Priority Obligations as provided in Sections 2.1 and 3.1. Notwithstanding
any failure by any First Priority Secured Party or Second Priority Secured Party
to perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the provisos set forth in Sections 3.2
and 5.1. Upon the occurrence and during the continuance of a default or an event
of default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;



--------------------------------------------------------------------------------

 

11

 

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding in respect of any Loan Party) or otherwise,
any foreclosure, sale, lease, exchange, transfer or other disposition of the
Common Collateral by any First Priority Secured Party or any other Enforcement
Action taken (or any forbearance from taking any Enforcement Action) by or on
behalf of any First Priority Secured Party;

(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, injunction or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of Common Collateral under the
Second Priority Security Documents or applicable law after the passage of a
period of 150 days (the “Standstill Period”) from the first date of delivery of
a notice in writing to the First Priority Representative and the Borrower of any
Second Priority Secured Party’s intention to exercise such rights and remedies
in respect of Common Collateral, which notice may only be delivered following
the occurrence of and during the continuance of an “Event of Default” under and
as defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) any First Priority
Secured Party shall have commenced and be diligently pursuing in good faith the
exercise of any of its rights and remedies with respect to all or any material
portion of the Common Collateral or (ii) an Insolvency Proceeding in respect of
any Loan Party shall have been commenced; and provided, further, that in any
Insolvency Proceeding commenced by or against any Loan Party, the Second
Priority Representative and the Second Priority Secured Parties may take any
action expressly permitted by Section 5.



--------------------------------------------------------------------------------

 

12

 

Notwithstanding the foregoing contained in this Section 3.2, the Second Priority
Representative and the Second Priority Secured Parties may:

 

  (1) take any action (not adverse to the priority status of the Liens on the
Common Collateral, or the rights of any First Priority Representative or the
First Priority Secured Parties to exercise remedies in respect thereof or the
agreements set forth in Section 2) in order to create, perfect, preserve or
protect its Lien on the Common Collateral;

 

  (2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Common Collateral,
if any, in each case in a manner that is not inconsistent with, or in
contravention of, the express terms of this Agreement;

 

  (3) file any pleadings, objections, motions or agreements or take any
positions that assert rights or interests available to unsecured creditors of
the Loan Parties arising under either any Insolvency Proceeding or applicable
non-bankruptcy law, in each case in a manner that is not inconsistent with, or
in contravention of, the express terms of this Agreement;

 

  (4) vote on any plan of reorganization, file any proof of claim or statement
of interest, make other filings and make any arguments and motions that are, in
each case, in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement, with respect to the Second Priority
Obligations and the Common Collateral;

 

  (5) exercise any of its rights or remedies with respect to the Common
Collateral after the termination of the Standstill Period to the extent
permitted by this Section 3.2;

 

  (6) present a cash or credit bid (in the case of any such credit bid, so long
as such bid provides for payment in full of the First Priority Obligations and
the occurrence of the events described in clauses (a), (b) and (c) of the
definition of the First Priority Obligations Payment Date) at any section 363
hearing or with respect to any other Common Collateral disposition; and

 

  (7) bid for or purchase Common Collateral at any private or judicial
foreclosure upon such Common Collateral initiated by the First Priority
Representative or any of the First Priority Secured Parties.

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations) to the same extent as all other Liens
securing the Second Priority Obligations are subject to the terms of this
Agreement.

3.4 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.5, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.



--------------------------------------------------------------------------------

 

13

 

3.5 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any First Priority Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

3.6 Option to Purchase. (a) The First Priority Representative agrees that it
will give the Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral or the institution of any Insolvency Proceeding
(which notice shall be effective for all Enforcement Actions taken after the
date of such notice so long as the First Priority Representative is diligently
pursuing in good faith the exercise of its default or enforcement rights or
remedies against, or diligently attempting in good faith to vacate any stay of
enforcement rights of its senior Liens on a material portion of the Common
Collateral, including, without limitation, all Enforcement Actions identified in
such notice). Following the commencement of an Enforcement Action or the
institution of any Insolvency Proceeding by the First Priority Representative or
any other First Priority Secured Party, any Second Priority Secured Party shall
have the option, by irrevocable written notice (the “Purchase Notice”) delivered
by the Second Priority Representative to the First Priority Representative no
later than five business days after receipt by the Second Priority
Representative of the Enforcement Notice, to purchase all of the First Priority
Obligations from the First Priority Secured Parties. If the Second Priority
Representative so delivers the Purchase Notice, the First Priority
Representative shall terminate any existing Enforcement Actions, and shall not
take any further Enforcement Actions, provided, that the Purchase (as defined
below) shall have been consummated on the date specified in the Purchase Notice
in accordance with this Section 3.6.

(b) On the date specified by the Second Priority Representative in the Purchase
Notice (which shall be a business day not less than five business days, nor more
than ten business days, after receipt by the First Priority Representative of
the Purchase Notice), the First Priority Secured Parties shall, subject to any
required approval of any court or other governmental authority then in effect,
sell to the Second Priority Secured Parties electing to purchase pursuant to
Section 3.6(a) (the “Purchasing Parties”), and the Purchasing Parties shall
purchase (the “Purchase”) from the First Priority Secured Parties, the First
Priority Obligations; provided, that the First Priority Obligations purchased
shall not include any rights of First Priority Secured Parties with respect to
indemnification and other obligations of the Loan Parties under the First
Priority Documents that are expressly stated to survive the termination of the
First Priority Documents (the “Surviving Obligations”).



--------------------------------------------------------------------------------

 

14

 

(c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall (i) pay to
the First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest (including, to the extent applicable,
interest at the default rate), Post-Petition Interest, fees, breakage costs,
attorneys’ fees and expenses, and, in the case of any Hedging Obligations, the
amount that would be payable by the relevant Loan Party thereunder if it were to
terminate such Hedging Obligations on the date of the Purchase or, if not
terminated, an amount determined by the relevant First Priority Secured Party to
be necessary to collateralize its credit risk arising out of such Hedging
Obligations), (ii) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (iii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to any checks or other payments provisionally credited
to the First Priority Obligations and/or as to which the First Priority Secured
Parties have not yet received final payment and (iv) agree, after written
request from the First Priority Representative, to reimburse the First Priority
Secured Parties in respect of indemnification obligations of the Loan Parties
under the First Priority Documents as to matters or circumstances known to the
Purchasing Parties at the time of the Purchase which could reasonably be
expected to result in any loss, cost, damage or expense to any of the First
Priority Secured Parties, provided that, in no event shall any Purchasing Party
have any liability for such amounts in excess of proceeds of Common Collateral
received by the Purchasing Parties.

(d) The Purchase Price and Cash Collateral shall be remitted by wire transfer in
immediately available funds to such account of the First Priority Representative
as it shall designate to the Purchasing Parties. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance with the First Priority Agreement. Interest shall
be calculated to but excluding the day on which the Purchase occurs if the
amounts so paid by the Purchasing Parties to the account designated by the First
Priority Representative are received in such account prior to 12:00 Noon, New
York City time, and interest shall be calculated to and including such day if
the amounts so paid by the Purchasing Parties to the account designated by the
First Priority Representative are received in such account later than 12:00
Noon, New York City time.

(e) The Purchase shall be made without representation or warranty of any kind by
the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.

3.7 Rights as Unsecured Creditors. The Second Priority Representative and the
Second Priority Secured Parties may exercise rights and remedies available to
unsecured creditors against the Loan Parties that have granted Liens to secure
the Second Priority Obligations in accordance with the terms of the Second
Priority Documents and applicable law to the extent that such exercise is not
inconsistent with, or in contravention of, the express terms of this Agreement;
provided that in the event that any Second Priority Secured Party becomes an
attachment or a judgment Lien creditor in respect of



--------------------------------------------------------------------------------

 

15

 

the Common Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Second Priority Obligations, such
attachment or judgment Lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the First Priority Obligations) as the
other Liens on Common Collateral securing the Second Priority Obligations are
subject to this Agreement.

3.8 Second Priority Interest, Principal, Etc. Nothing in this Agreement shall
prohibit the receipt by the Second Priority Representative or any Second
Priority Secured Parties of payments (including in cash) of interest, principal
and other amounts owed in respect of the Second Priority Obligations unless such
receipt is (x) the direct or indirect result of the exercise by the Second
Priority Representative or any Second Priority Secured Parties of rights or
remedies with respect to, or enforcement of, any Lien on Common Collateral held
by any of them, which exercise or enforcement is inconsistent with, or in
contravention of, the express terms of this Agreement or (y) from the proceeds
of an Enforcement Action required to be applied in accordance with Section 4.1
below. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Priority Representative or the First Priority
Secured Parties may have with respect to the Common Collateral.

3.9 Notice By First Priority Representative. The First Priority Representative
shall render to Second Priority Representative written notice of the occurrence
of the events described in clauses (a), (b) and (c) of the definition of “First
Priority Obligations Payment Date” as soon as practicable (and in any event
within two business days) following the occurrence thereof, provided that such
notice shall not be required in connection with the consummation of a
Replacement First Priority Agreement.

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action or the exercise by any First Priority
Secured Party or any Second Priority Secured Party of any of its respective
rights and remedies with respect to Common Collateral, whether or not pursuant
to an Insolvency Proceeding, shall be distributed as follows: first to the First
Priority Representative for application to the First Priority Obligations in
accordance with the terms of the First Priority Documents, until the First
Priority Obligations Payment Date has occurred and thereafter, to the Second
Priority Representative for application in accordance with the Second Priority
Documents. Until the occurrence of the First Priority Obligations Payment Date,
any Common Collateral, including without limitation any such Common Collateral
constituting proceeds, that may be received by any Second Priority Secured Party
in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the First Priority Representative, for the benefit of the
First Priority Secured Parties, in the same form as received, with any necessary
endorsements, and each Second Priority Secured Party hereby authorizes the First
Priority Representative to make any such endorsements as agent for the Second
Priority Representative (which authorization, being coupled with an interest, is
irrevocable).

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral (other than in connection with the occurrence of the First
Priority Obligations Payment Date) permitted pursuant to the terms of the First
Priority Documents that results in the release of the First Priority Lien on any
Common Collateral (excluding any sale or other disposition that is not permitted
by the Second Priority Documents unless such sale or disposition is consummated
in connection with an Enforcement Action or consummated after the institution of
an Insolvency Proceeding in respect of any Loan Party), the Second Priority Lien
on such Common Collateral (excluding any portion of the proceeds



--------------------------------------------------------------------------------

 

16

 

of such Common Collateral remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral in accordance with the terms of the
First Priority Documents, and the First Priority Representative may advertise
and conduct public auctions or private sales of the Common Collateral, in each
case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party;
provided that the First Priority Representative shall provide the Second
Priority Representative with notice of any sales.

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner satisfactory
to the First Priority Representative); (ii) to adjust or settle any insurance
policy or claim covering the Common Collateral in the event of any loss
thereunder in accordance with the terms of the First Priority Documents;
(iii) to approve any award granted in any condemnation or similar proceeding
affecting the Common Collateral in accordance with the terms of the First
Priority Documents; and (iv) to apply the proceeds of any insurance or
condemnation award to the First Priority Obligations in accordance with the
terms of the First Priority Documents.

4.4 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any Second Priority Secured Party pays over
to the First Priority Secured Parties under the terms of this Agreement, the
Second Priority Secured Parties shall be subrogated to the rights of the
First Priority Secured Parties; provided that, the Second Priority
Representative, on behalf of itself and the Second Priority Creditors, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the First Priority Obligations Payment
Date has occurred. Each Loan Party acknowledges and agrees that the value of any
payments or distributions in cash, property or other assets received by any
Second Priority Secured Party that are paid over to the First Priority Secured
Parties pursuant to this Agreement shall not reduce any of the Second Priority
Obligations.



--------------------------------------------------------------------------------

 

17

 

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding in respect of any Loan
Party, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
that (a) violates, or is prohibited by, this Agreement, (b) asserts any right,
benefit or privilege that arises in favor of the Second Priority Representative
or Second Priority Secured Parties in their capacity as secured creditors solely
as a result of their interest in the Common Collateral or in the Second Priority
Lien (unless the assertion of such right is expressly permitted by this
Agreement) or (c) challenges the validity, priority, enforceability or
voidability of any Liens or claims held by the First Priority Representative or
any other First Priority Secured Party, or the extent to which the First
Priority Obligations constitute secured claims under section 506(a) of the
Bankruptcy Code or otherwise; provided that the Second Priority Representative
may take the actions specifically set forth in Section 3.2.

The First Priority Representative agrees on behalf of itself and the other First
Priority Secured Parties that no First Priority Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case that challenges the validity, priority,
enforceability or voidability of any Liens or claims held by the Second Priority
Representative or any other Second Priority Secured Party, or the extent to
which the Second Priority Obligations constitute secured claims under
section 506(a) of the Bankruptcy Code or otherwise, except that the foregoing
shall not limit the ability of any First Priority Secured Party to enforce the
terms of this Agreement.

5.2 Financing Matters. Until the First Priority Obligations Payment Date has
occurred, if any Loan Party becomes subject to any Insolvency Proceeding, and if
the First Priority Representative or the other First Priority Secured Parties
consent to the use of cash collateral under the Bankruptcy Code or provide
financing to any Loan Party under the Bankruptcy Code or consent to the
provision of such financing to any Loan Party by any third party that (w) is in
an aggregate principal amount (including any undrawn portion of the revolving
commitments thereunder and the face amount of any letters of credit issued and
not reimbursed thereunder) of no more than the sum of (i) the amount by which
the Maximum First Priority Amount then exceeds the First Priority Outstanding
Amount plus (ii) $35,000,000, the proceeds of which are used solely by, and for
the benefit of, the Loan Parties (and not, for the avoidance of doubt, any
Pulitzer Entity) (x) provides that the Second Priority Secured Parties retain
the right to object to any ancillary agreements or arrangements regarding the
cash collateral use or the financing that are materially adverse to the Second
Priority Secured Parties, (y) provides the Second Priority Secured Parties with
the Second Priority Required Adequate Protection, and (z) does not compel the
Loan Parties to pursue any specific plan or to conduct a sale or other
liquidation of the Common Collateral (any such financing that complies with such
clauses (w)-(z) (a “DIP Financing”), then the Second Priority Representative
agrees, on behalf of itself and the other Second Priority Secured Parties, that
each Second Priority Secured Party (a) will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in Section 5.4 below and (c) to the extent the Liens
securing the First Priority Obligations are subordinated to or pari passu with
such DIP Financing will subordinate (and will be deemed hereunder to have
subordinated) the Second Priority Liens (i) to such DIP Financing on the same
terms as the First Priority Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection provided to the First Priority Secured Parties and
(iii) to any



--------------------------------------------------------------------------------

 

18

 

“carve-out” agreed to by the First Priority Representative or the other First
Priority Secured Parties in an amount not to exceed $5,000,000, and (d) agrees
that notice received two calendar days prior to the entry of an interim order
approving such usage of cash collateral or approving such financing and fifteen
days prior to the entry of a final order approving such usage of cash collateral
or approving such financing shall be adequate notice.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that none of
them will seek relief from the automatic stay (or any analogous stay) in any
Insolvency Proceeding in respect of a Loan Party or take any action in
derogation thereof, in each case in respect of any Common Collateral, without
the prior written consent of the First Priority Representative unless the First
Priority Representative or any of the First Priority Secured Parties have
concurrently sought relief from the automatic stay (or from any analogous stay)
in any Insolvency Proceeding and the Second Priority Representative and/or the
other Second Priority Secured Parties are not seeking relief from the automatic
stay (or from any analogous stay) in any Insolvency Proceeding in order to take
any Enforcement Action in any manner in violation of or otherwise inconsistent
with the provisions of this Agreement.

5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, in
respect of any Insolvency Proceeding of a Loan Party, (a) any request by the
First Priority Representative or the other First Priority Secured Parties for
adequate protection or any adequate protection provided to the First Priority
Representative or the other First Priority Secured Parties or (b) any objection
by the First Priority Representative or any other First Priority Secured Parties
to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection or (c) the payment of interest, fees, expenses or other
amounts to the First Priority Representative or any other First Priority Secured
Party under section 506(b) or 506(c) of the Bankruptcy Code or otherwise. In any
Insolvency Proceeding of a Loan Party, (i) if the First Priority Secured Parties
(or any subset thereof) are granted adequate protection consisting of additional
collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral, then in connection with any such DIP Financing or use of cash
collateral, the Second Priority Representative, on behalf of itself and any of
the Second Priority Secured Parties, may seek or accept adequate protection
consisting solely of (w) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the First Priority Obligations and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement, (x) superpriority claims junior in all respects to the superpriority
claims granted to the First Priority Secured Parties, (y) payment of the fees
and expenses of the Second Priority Representative and the Second Priority
Secured Parties, to the extent permitted in the Second Priority Documents (the
adequate protection for the Second Priority Secured Parties described in
clauses (w), (x), and (y), collectively, the “Second Priority Required Adequate
Protection”) and (z) subject to the right of the First Priority Secured Parties
to object thereto, the payment of post-petition interest at the pre-default rate
(provided, that in the case of this clause (z), that the First Priority Secured
Parties have been granted adequate protection in the form of post-petition
interest at a rate no lower than the pre-default rate), provided, however, that
the Second Priority Representative shall have irrevocably agreed, pursuant to
section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Priority Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims in excess of $3,000,000 may
with the consent of two-thirds in amount of the Second Priority Obligations be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event the Second Priority
Representative, on behalf of itself and the



--------------------------------------------------------------------------------

 

19

 

Second Priority Secured Parties, seeks or accepts adequate protection in respect
of Loan Party in accordance with clause (i) above and such adequate protection
is granted in the form of additional collateral comprising assets of a Loan
Party, then the Second Priority Representative, on behalf of itself or any of
the Second Priority Secured Parties, agrees that the First Priority
Representative shall also be granted a senior Lien on such additional collateral
as security for the First Priority Obligations and any such DIP Financing and
that any Lien on such additional collateral securing the Second Priority
Obligations shall be subordinated to the Liens on such collateral securing the
First Priority Obligations and any such DIP Financing (and all Obligations
relating thereto) and any other Liens granted to the First Priority Secured
Parties as adequate protection, with such subordination to be on the same terms
that the other Liens securing the Second Priority Obligations are subordinated
to such First Priority Obligations under this Agreement. The Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, agrees that except as expressly set forth in this Section none of them
shall seek or accept adequate protection in respect of a Loan Party without the
prior written consent of the First Priority Representative.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a constructively fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to the First Priority Liens or the Second
Priority Liens, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding
or otherwise, neither the Second Priority Representative nor any other Second
Priority Secured Party shall oppose any sale or disposition of any assets of any
Loan Party that is supported by the First Priority Secured Parties (or any right
of the First Priority Secured Party to credit bid the First Priority Obligations
in any such sale or disposition), and the Second Priority Representative and
each other Second Priority Secured Party will be deemed to have consented under
section 363 of the Bankruptcy Code (and otherwise) to any sale (and related
matters) supported by the First Priority Secured Parties and to have released
their Liens on such assets provided that their Liens attach to the proceeds of
such assets (subject to the priorities set forth in this Agreement) and that the
proceeds remaining after payment of related transaction costs and expenses are
applied as a permanent reduction of the First Priority Obligations (with a
corresponding reduction in the Maximum First Priority Amount). In an Insolvency
Proceeding or otherwise, neither the First Priority Representative nor any other
First Priority Secured Party shall oppose any right of any Second Priority
Secured Party to credit bid the Second Priority Obligations in any sale or
disposition, provided that such bid provides for the payment in full of the
First Priority Obligations and the occurrence of the events described in
clauses (a), (b) and (c) of the definition of First Priority Obligations Payment
Date.

5.7 Separate Grants of Security and Separate Classification. Each Secured Party
and Loan Party acknowledges and agrees that (a) the grants of Liens on the
assets of each Loan Party pursuant to



--------------------------------------------------------------------------------

 

20

 

the First Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan Parties in
respect of the Common Collateral, with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Secured Parties), the First
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Priority
Secured Parties. The Second Priority Secured Parties hereby acknowledge and
agree to turn over to the First Priority Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

5.8 No Waivers of Rights. Nothing contained herein shall prohibit or in any way
limit the First Priority Representative, the Second Priority Representative, any
First Priority Secured Party, or any Second Priority Secured Party from
objecting, in any Insolvency Proceeding or otherwise, to any action taken by any
party not permitted hereunder.

5.9 Plans of Reorganization. Nothing in this Agreement shall impair the rights
of any Second Priority Secured Party to propose, support, or vote in favor of or
against any plan of reorganization or similar plan or scheme in any Insolvency
Proceeding, so long as such plan or scheme is not inconsistent with, or in
contravention of, the express terms of this Agreement, provided that in the case
of proposing such plan of reorganization or similar plan or scheme it shall,
unless otherwise approved by the First Priority Representative, provide for
payment in full of the First Priority Obligations and the occurrence of the
events described in clauses (a), (b) and (c) of the definition of the First
Priority Obligations Payment Date.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Security Documents.

(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents that is inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents that is inconsistent with or in violation of this Agreement.



--------------------------------------------------------------------------------

 

21

 

(c) In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document to the extent
applicable to any Loan Party and Common Collateral without the consent of or
action by any Second Priority Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Priority Agreements), (i) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of any Second Priority Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the Second Priority
Secured Parties and does not affect the First Priority Secured Parties in a like
or similar manner shall not apply to the Second Priority Security Documents
without the prior written consent of the Second Priority Representative,
(iii) no such amendment, waiver or consent with respect to any provision
applicable to the Second Priority Representative under the Second Priority
Documents shall be made without the prior written consent of the Second Priority
Representative and (iv) notice of such amendment, waiver or consent shall be
given to the Second Priority Representative no later than 15 days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit related thereto
are deemed to have been made or incurred, in reliance upon this Agreement. The
First Priority Representative expressly waives all notices of the acceptance of
and reliance by the Second Priority Representative and the Second Priority
Secured Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties



--------------------------------------------------------------------------------

 

22

 

(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of the Second Priority Representative, or any Loan Party, to the
extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 In the event of any conflict between the provisions of this Agreement and
the provisions of any First Priority Document or any Second Priority Document,
the provisions of this Agreement shall govern. Notwithstanding the foregoing,
the parties hereto acknowledge that the terms of this Agreement are not intended
to and shall not, as between the Loan Parties and the Secured Parties, negate,
waive or cancel any rights granted to, or carry liability or obligation of, any
Loan Party in the First Priority



--------------------------------------------------------------------------------

 

23

 

Documents and the Second Priority Documents or impose any additional obligations
on the Loan Parties (other than as expressly set forth herein).

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative (with the consent of the
Required Lenders under and as defined in the First Priority Agreement) and the
Second Priority Representative (with the consent of the Required Lenders under
and as defined in the Second Priority Agreement), and, in the case of amendments
or modifications of Sections 3.5, 3.6, 9.3, 9.5 or 9.6 that directly affect the
rights or duties of any Loan Party, such Loan Party, and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Anything herein to the contrary notwithstanding, no consent of any Loan Party
shall be required for amendments, modifications or waivers of any other
provisions of this Agreement other than those that directly affect any
obligation or right of the Loan Parties hereunder or under the First Priority
Documents or the Second Priority Documents or that would impose any additional
obligations on the Loan Parties.

(b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which make take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided, that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Priority Representative and the First Priority
Representative hereby assume responsibility for keeping itself informed of the
financial condition of the Borrower and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.



--------------------------------------------------------------------------------

 

24

 

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or any Second Priority Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
permitted assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.



--------------------------------------------------------------------------------

 

25

 

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.13 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a joinder agreement as provided in section 10.12 of the
Security Agreement referred to in the First Priority Agreement.



--------------------------------------------------------------------------------

 

26

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as First Priority Representative for and
on behalf of the First Priority Secured Parties By:   /s/ Susan LeFevre Name:  
Susan LeFevre Title:   Managing Director By:   /s/ Benjamin Souh Name:  
Benjamin Souh Title:   Vice President

Address for Notices:

Deutsche Bank Trust Company Americas

60 Wall Street

New York, NY 10015

Attention: Susan LeFevre

Telecopy No.: (212) 797-5692

Tel.: (212) 250-6114

Email: susan.lefevre@db.com

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties By:   /s/ Joshua G. James
Name:   Joshua G. James Title:   Banking Officer Address for Notices: Wilmington
Trust, N.A. 50 South Sixth Street, Suite 1290 Minneapolis, MN 55402 Attention:
Josh James Telecopy No.: (612) 217-5651 Tel.: (612) 217-5637 Email:
jjames@WilmingtonTrust.com



--------------------------------------------------------------------------------

 

27

 

 

Address for Notices:   LEE ENTERPRISES, INCORPORATED 201 North Harrison Street,
Suite 600   By:  

/s/ Carl G. Schmidt

Davenport, Iowa 52801     Name:    Carl G. Schmidt Attn: Chief Financial Officer
    Title:      Vice President, Chief Financial Officer Telecopy No.: (563)
327-2600                     and Treasurer Tel.: (563) 383-2170    

 

Address for Notices:   ACCUDATA, INC.

c/o Lee Enterprises, Incorporated

201 North Harrison Street, Suite 600

Davenport, Iowa 52801

Attn: Chief Financial Officer

Telecopy No.: (563) 327-2600

Tel.: (563) 383-2170

 

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.

  By:  

/s/ C.D. Waterman III

    Name:    C.D. Waterman III     Title:      Secretary

 

Address for Notices:  

INN PARTNERS, L.C.

By ACCUDATA, INC., Managing Member

c/o Lee Enterprises, Incorporated   By:  

/s/ C.D. Waterman III

201 North Harrison Street, Suite 600     Name:    C.D. Waterman III Davenport,
Iowa 52801     Title:      Secretary Attn: Chief Financial Officer     Telecopy
No.: (563) 327-2600     Tel.: (563) 383-2170    

 